EXHIBIT Item8.Financial Statements and Supplementary Data. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets as of December31, 2008 and 2007 2 Consolidated Statements of Operations for the Years Ended December31, 2008, 2007 and 2006 3 Consolidated Statements of Shareholders’ Equity for the Years Ended December31, 2008, 2007 and 2006 4 Consolidated Statements of Cash Flows for the Years Ended December31, 2008, 2007 and 2006 6 Notes to the Consolidated Financial Statements 8 Index to Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Helix Energy Solutions Group, Inc. We have audited the accompanying consolidated balance sheets of Helix Energy Solutions Group, Inc. and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of operations, shareholders' equity, and cash flows for each ofthe three years in the period ended December 31, 2008. These financial statements are the responsibility of the Company's management.
